Citation Nr: 1041005	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Whether new and material evidence has been received to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the benefit sought on appeal.  The 
Veteran's claims file was subsequently transferred to the 
Portland RO.  

Before the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
present, and before the Board may reopen such a claim, it must so 
find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Further, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Accordingly, the matter appropriately before the Board 
is whether new and material evidence has been presented to reopen 
the previously denied claim of service connection for a low back 
disability.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  Service connection for a low back disability was originally 
denied in a January 1992 rating decision.  The Veteran did not 
appeal this decision and it became final.

3.  Since January 1992, new and material evidence has been 
received to reopen the previously denied claim of service 
connection for a low back disability.  


CONCLUSIONS OF LAW

1. The January 1992 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2. Evidence received since the January 1992 rating decision 
denying service connection for a low back disability is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA) must be examined.  In this case, the Board 
finds that VA has substantially satisfied the duties to notify 
and assist, as required by the VCAA. To the extent that there may 
be any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the favorable 
nature of the Board's decision regarding reopening the Veteran's 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In January 1992, the RO originally denied service connection for 
a low back disability.  The Veteran was advised of the denial of 
benefits and of her appellate rights, but did not appeal the 
decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Pursuant to an application submitted in February 2003, the 
Veteran seeks to reopen her previously denied claim of service 
connection for a low back disability.  Generally, where prior RO 
decisions have become final, they may only be reopened through 
the receipt of new and material evidence.  38 U.S.C.A. § 5108.  
Where new and material evidence is presented or secured with 
respect to claims which have been disallowed, the Secretary shall 
reopen the claims and review the former dispositions of the 
claims.  Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence means 
existing evidence that by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and it must raise a reasonable 
possibility of substantiating the claim.  Id.  The credibility of 
new evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the January 1992 rating 
decision included, the Veteran's service treatment records 
(STRs), and an August 1991 VA examination.  The Veteran was 
denied service connection for a low back disability because she 
did not report related symptoms at her separation examination, 
and there were no clinical findings or x-ray evidence of 
abnormalities during her VA examination.

Since the January 1992 rating decision, the evidence of record 
includes, private and VA treatment records, and statements 
submitted by the Veteran.  These treatment records reflect the 
Veteran's complains of low back pain, and assessments including 
possible osteoarthritis, chronic low back pain, and possible 
fibromyalgia.  The Veteran consistently reported that her low 
back pain had its onset during service due to heavy lifting and 
it has continued since.  

Without need to discuss each new piece of evidence in depth, the 
Board finds that the new evidence of record warrants reopening of 
the Veteran's claim.  The Veteran was originally denied service 
connection for a low back disability based upon no current 
disability.  She now has some diagnoses or possible diagnoses 
related to her claimed low back disability.  Additionally, the 
Veteran was treated in service for complaints of low back pain 
and has recently reported ongoing low back problems since 
service.  She is certainly competent to so report.  The Board 
finds that not only is this evidence new, as it was not before 
prior agency decision makers, it is material as it speaks to an 
unestablished fact necessary to substantiate the claim.  Namely, 
there is evidence that the Veteran has some sort of low back 
disability, and there is evidence that her current low back 
disability had its onset in service.  The Board finds this 
evidence to be credible only for purposes of reopening her claim. 
Thus, the Veteran's previously denied claim of entitlement to 
service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disability is reopened.  


REMAND

In light of the newly submitted evidence, and the VCAA, the Board 
finds that further development is necessary regarding the 
Veteran's claim of service connection for a low back disability.  
At the time of the original rating decision, the Veteran was not 
found to have a low back disability, and her claim was denied on 
that basis.  It was noted, however, that she was treated in 
service for complaints related to her low back.  Currently, the 
medical record of evidence suggests that the Veteran has some 
pathology of the low back.  It has been suggested that she has 
fibromyalgia or osteoporosis that contributes to or causes her 
chronic low back pain.  Further, the Veteran has competently 
testified that she has experienced low back pain and problems 
since service, and that the pain began during service as a result 
of heavy lifting.  Thus, in an effort to ensure that the 
Veteran's claim is properly decided, the Board finds that a 
remand is necessary for an examination to be scheduled to 
determine whether any current diagnosis of the low back is 
related to the Veteran's service.  This examination is required 
pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain all outstanding VA 
and private treatment records related to the 
Veteran's claimed low back disability and 
associate them with the claims file.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
low back disability.  The Veteran's claims 
folder should be made available to the 
examiner.  The examiner is to perform all 
necessary clinical testing, and render all 
appropriate diagnoses.  The examiner should 
then render an opinion as to whether it is at 
least as likely as not that any current low 
back disability had its onset in service.  
The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of the 
Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


